DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 02/25/2021 the previous rejection of the claims under 35 USC 102 and 35 USC 103 have been withdrawn.
Specifically, applicant has amended the claims to include “expansion of the first set of expansion elements causing an increase in the width of the gap and expansion of the second set of expansion elements causing a decrease in the width of the gap” (emphasis added). The prior art of record does not teach two elements both expanding causing an increase and decrease in the width of the gap. The prior art of record teaches to both expand and shrink the element in order to cause an increase and decrease in the width of the gap not both expanding to cause two opposite changes to the width of the gap. 
Therefore a notice of allowance follows.
Allowable Subject Matter
Claims 35-39, 41-49, 51-56 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 35 and 45, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the one or more expansion elements including a first set of expansion elements and a second set of expansion elements, and expansion of the first set of expansion elements causing an increase in the width of the gap and expansion of the second set of expansion elements causing a decrease in the width of the gap.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
The remaining claims are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877